department of the treasury internal_revenue_service washington d c date cc ebeo br wta-d- uilc dollar_figure number release date internal_revenue_service national_office field_service_advice memorandum for associate district_counsel delaware- maryland cc ser was from subject assistant chief_counsel employee_benefits and exempt_organizations cc ebeo this field_service_advice responds to your memorandum dated date as supplemented by your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a issue s clarify the recommendation that the settlement offer be accepted conclusion clarification provided facts by memorandum you requested clarification of our memorandum that recommended acceptance of a’s settlement offer this request was supplemented by your memorandum dated that provided additional information regarding a’s operations our review of the new material suggests that clarification of our prior memorandum is no longer necessary the materials indicate that our concerns are addressed furthermore based on the description of the operations we believe that correction has occurred and the we indicated a concern about compliance in future years however we believe that in light of this new material the district and a should be able to resolve these issues based on a’s current operations our office is ready to provide assistance to the district as necessary if you have any questions or require further assistance please contact ronald weinstock at case development hazards and other considerations none mary e oppenheimer assistant chief_counsel by james brokaw chief branch office of associate chief_counsel employee_plans and exempt_organizations
